UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1713


EDNA J. TULLIUS,

                    Plaintiff - Appellant,

             v.

SILGAN PLASTICS CORPORATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:15-cv-00149-FPS-JES)


Submitted: December 21, 2017                                Decided: December 27, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Edna J. Tullius, Appellant Pro Se. Thomas O. McCarthy, MCMAHON BERGER, PC,
St. Louis, Missouri, For Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edna Tullius seeks to appeal the district court’s order dismissing her civil

complaint alleging violations of the West Virginia Human Rights Act, W. Va. Code §§ 5-

11-1 to 5-11-20 (2013 & Supp. 2017). We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on May 8, 2017. Tullius filed

the notice of appeal 31 days later, on Thursday, June 8, 2017. Because Tullius failed to

file a timely notice of appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 DISMISSED




                                              2